DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4.18.2022 has been entered.
 
Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9.23.2021.
Note: claims 9-11 contain multiple deficiencies which would prevent them from being rejoined in case claim 1 is found to be allowable. For example; (i) “in particular…as claimed in of claim 1” would be indefinite per MPEP 2173.05(d), and, (ii) the claims do not adhere to the proper antecedent basis of claim 1 which would be indefinite per 35 USC 112.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a flow direction of coolant fluid between the coolant fluid inlet and the coolant fluid outlet is substantially orthogonal to the cooling fins” of claim 1 lacks proper antecedent basis in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (of record, JP 2008159946 A. Machine translation previously provided) in view of Lenniger et al. (US 20130134572 A1).
Regarding claims 1, 3, 5, 7 and 14, Nakamura discloses (claim 1) a semiconductor component comprising: a support frame (32, “top plate 32”); a base plate (13, “upper electrode 13”) soldered (per 22,  Fig. 4 and “brazing material 22 is melted…”) to the support frame, wherein the base plate (13) comprises cooling fins (14, “cooling fins 14”) that protrude into a cooling duct (inside 3 and between 31 and 32, “The cooler 3 includes a cooler main body 31 that is formed in a box having an open upper surface, into which cooling water flows…” and “the cooling water flowing in the cooler body 31”,  wherein flowing of water is consistent with “An often enclosed passage or channel for conveying a substance, especially a liquid or gas” of https://www.thefreedictionary.com/duct; hence, Nakamura discloses a cooling duct) and the support frame (32) is soldered (via 22) to a closure element (31) to form the cooling duct (“the cooler body 31 and the top plate 32 in the cooler 3 are joined using the brazing material 22”); and at least one semiconductor module (2, “power semiconductor module 2”) attached to the support frame (32), wherein the support frame (32) further comprises a passage (32a, “opening 32a of the top plate 32”), and the base plate (13) rests on an edge of the passage (Fig. 4. See also Figs. 1-3), (claims 5 and 14) wherein the base plate (13) is welded to the support frame (32) using a solder (22) having a melting point of at least 450° C (“The lower electrode is made of a silicon (Si) -added aluminum material (Al) (melting point: about 580 ° C.) as a low melting point material as the brazing material 22 and the upper electrode 13 made of a copper material (Cu)”), and, (claim 7) wherein the base plate (13) comprises nickel-plated copper (“… the upper electrode 13 made of a copper material (Cu). The surface is plated or metallized with nickel (Ni) or the like having good wettability with respect to the brazing material 22 made of silicon (Si) -added aluminum material (Al)…”).
Nakamura fails to disclose (claim 1) the cooling duct comprises a coolant fluid inlet and a coolant fluid outlet, the cooling duct extends between the coolant fluid inlet and the coolant fluid outlet, and a flow direction of coolant fluid between the coolant fluid inlet and the coolant fluid outlet is substantially orthogonal to the cooling fins, and, (claim 3) wherein the cooling duct is closed fluid-tight on all sides except for the coolant fluid inlet and the coolant fluid outlet.
Lenniger discloses (claim 1) the cooling duct (of 102) comprises a coolant fluid inlet (142) and a coolant fluid outlet (144), the cooling duct (e.g., containing 112 and 114) extends between the coolant fluid inlet and the coolant fluid outlet (Fig. 1, MPEP 2125), and a flow direction of coolant fluid between the coolant fluid inlet and the coolant fluid outlet is substantially orthogonal to the cooling fins (112, Fig. 1 and [0031]), and, (claim 3) wherein the cooling duct is closed fluid-tight on all sides except for the coolant fluid inlet and the coolant fluid outlet (Fig. 1, MPEP 2125). Moreover, in the event that Nakamura fails to disclose a cooling “duct”, which the examiner does not concede, Lenniger discloses a cooling duct (of 102, Fig. 1, [0031]).
It would have been obvious to one of ordinary skill in the art to include the inlet, outlet, flow direction and duct of Lenniger in the device of Nakamura and arrive at the claimed invention so as to enable means for achieving liquid cooling and avoid overheating of heat sources (Lenniger, [0005]).
Claims 6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Lenniger et al. as applied to claims 1, 3 and 5 above, and further in view of Gao et al. (of record, US 20110012252 A1).
Regarding claims 6, 17 and 19, Nakamura/Lenniger fails to disclose wherein the at least one semiconductor module is potted by a potting compound.  
Gao discloses wherein the at least one semiconductor module (150, “power devices 150”) is potted by a potting compound (160, “resin encapsulants 160”, Fig. 6).
It would have been obvious to one of ordinary skill in the art to apply the potting compound of Gao to the device of Nakamura/Lenniger and arrive at the claimed invention so as to protect the semiconductor module from external damaging conditions (e.g., debris, contaminants or humidity) since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Lenniger et al. as applied to claim 1 above, and further in view of Oohama (of record, US 20040183188 A1).
Regarding claim  8, Nakamura/Lenniger fails to disclose wherein the at least one semiconductor module is a half-bridge.
Oohama discloses wherein the at least one semiconductor module is a half-bridge (Fig. 20, “FIG. 20 is a perspective view showing a three-phase inverter circuit composed of three semiconductor devices each of which corresponds to the half-bridge circuit and has the same structure of the semiconductor device shown in FIG. 18”).
It would have been obvious to one of ordinary skill in the art to include the half-bridge of Oohama in the device of Nakamura/Lenniger and arrive at the claimed invention so as to enable means for forming a cooled inverter circuit for application specific requirements since the use of conventional materials (a half-bridge) to perform their known function is prima-facie obvious (MPEP 2144.07).

Response to Arguments
Applicant’s arguments, see p. 5, filed 4.1.2022, with respect to overcoming the 35 USC 112 rejection(s) of the previous Office Action (OA) have been fully considered and are persuasive.  Therefore, said rejection(s) are withdrawn.  
Applicant's arguments filed 4.1.2022 have been fully considered but they are not persuasive.
The applicant alleges (p. 6) that the prior art of record fails to disclose “the cooling duct comprises a coolant fluid inlet and a coolant fluid outlet, the cooling duct extends between the coolant fluid inlet and the coolant fluid outlet, and a flow direction of coolant fluid between the coolant fluid inlet and the coolant fluid outlet is substantially orthogonal to the cooling fins” as recited in claim 1. This is persuasive and the examiner introduces Lenniger et al. to address said limitation; see rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jones et al. (US 20120235293 A1) discloses a base plate (102) with pins (118) formed thereon and said pins inserted in a cooling element (160, Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894